 

Exhibit 10.2

 

RETIREMENT AGREEMENT

VINCENT J. TRACEY

This Retirement Agreement (“Agreement”) is hereby entered into as of the
Effective Date (as defined in paragraph 18) between RE/MAX Holdings,
Inc.(“Holdings”), RIHI, Inc. f/k/a RE/MAX International Holdings, Inc. (“RIHI”),
RMCO, LLC and RE/MAX, LLC, (which together with their affiliates and their
respective shareholders, directors, officers, employees, representatives,
predecessors, successors, assigns and/or any person who acted on behalf of RIHI
and/or RE/MAX, LLC or on instruction from RIHI and/or RE/MAX, LLC are
collectively referred to as  “RE/MAX” or the “Company”) and VINCENT J. TRACEY
(hereinafter “Employee”), who are collectively referred to herein as the
“Parties” and each as a “Party.”  

WHEREAS, Employee is employed with RE/MAX;

WHEREAS, Employee intends to retire from RE/MAX and Employee and RE/MAX agree
that Employee’s employment with RE/MAX will end effective at the close of
business on August 19, 2015 (the “Separation Date”) and this Agreement has been
arrived at by mutual consent of the Parties;

WHEREAS, RE/MAX agrees to continue to employ Employee through the Separation
Date and to provide Employee with a retirement payment and benefits, which he
would not otherwise receive, as consideration for Employee entering into this
Agreement, as well as an additional severance agreement, by which Employee and
RE/MAX agree to settle, fully and finally, all matters between them;

WHEREAS, Holdings has provided the Employee with a Notice of Restricted Stock
Award dated October 9, 2013 (“RSU Notice”), accompanied by a Restricted Stock
Unit Agreement (“RSU Agreement”) both of which were acknowledged by the
Executive as of October 10, 2013, granting the Executive an award of 11,364
restricted stock units (“Restricted Stock Units”) of which 7,576 will be
unvested as of the Separation Date, with one share of Class A common stock of
Holdings (the “Common Stock”) issuable for each Restricted Stock Unit in
accordance with the terms of the RSU Agreement; and

WHEREAS, the Employee and Holdings entered into an Indemnification Agreement
dated on or about October 1, 2013 (the “Indemnification Agreement”);

THEREFORE, in consideration of the terms and promises made in this Agreement,
which Employee agrees are sufficient consideration to him in exchange for
signing and not revoking this Agreement, the Parties agree as follows:

1.Incorporation of Recitals.  The above recitals are incorporated herein by
reference.

2.Payment of all Earned Compensation.  Employee acknowledges and declares that,
he has been fully compensated for all work performed and time he has worked
while employed by RE/MAX, and that he is not owed any compensation, wages,
salary, payments, bonus, equity interest, remuneration or income from RE/MAX of
any kind, except as provided in this Agreement.  

3.Consideration for Agreement.  In consideration of his signature and
non-revocation of this Agreement, RE/MAX shall provide to Employee the following
severance benefits:

(a)Compensation.  (i) Salary Continuation:  Continued semi-monthly payment of
his current base salary (at the annual rate of Five Hundred Three Thousand
Dollars ($503,000)) through the Separation Date.  (ii) Retirement Payment:  If
Employee executes and does not revoke an additional release, containing
provisions substantially identical to paragraphs 4, 5 and 6 hereof, to be
provided to him on or about August 19, 2015 (the “Second Release”), he will
receive a retirement payment of Five Hundred Three Thousand Dollars ($503,000)
payable in equal semi-monthly installments over twenty-four months commencing on
September 1, 2015 in accordance with the Company's normal payroll schedule; and
(iii) Special Bonus:  eight (8) days after the Employee executes and does not
revoke the Second Release, the Company shall make a payment to Employee of Ten
Thousand Dollars ($10,000) and

 

 

 

 

--------------------------------------------------------------------------------

 

(b)Restricted Stock Units.  If Employee executes and does not revoke the Second
Release, immediately following the effective date of the Second Release, the
7,576 Restricted Stock Units that otherwise would be unvested on the Separation
Date shall automatically vest. The shares of Common Stock for all of the
foregoing Restricted Stock Units shall be issued to the Employee as soon as
practicable after the effective date of the Second Release. The Company
shall  provide for all tax payments under Section 5 of the Restricted Stock
Agreement by share withholding, unless the Employee provides written notice to
the Company at its address above, attention Chief Legal Officer, no later than
August 1, 2015, that the Employee wishes to make other arrangements for the
satisfaction of such tax payments;

The adequacy of the consideration for this Agreement (the “Salary Continuation”)
as well as the adequacy of the consideration to be given in exchange for the
Second Release (the “Retirement Benefits”) is hereby acknowledged.  Employee
agrees that he is not otherwise entitled to the Salary Continuation and
Retirement Benefits and acknowledges that, except as expressly provided in this
Agreement, he will not receive any additional severance or benefits. Payment of
the Salary Continuation shall be made in accordance with the normal payroll
schedule of RE/MAX, LLC beginning with the first regularly scheduled pay date
following the Effective Date.

RE/MAX shall treat such payment(s) as income to Employee from which ordinary
federal, state and local withholding and taxes shall be deducted.  Employee will
indemnify and hold RE/MAX harmless from any cost, liability or expense,
including reasonable attorney’s fees, arising from the taxation, if any, of any
amounts received by Employee pursuant to this Agreement, including but not
limited to any penalties or administrative expenses.

 

PLEASE READ CAREFULLY.  THESE SECTIONS INCLUDE A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

4.General Release.  

(a)Employee agrees that, in consideration of the Salary Continuation as well as
the Severance Benefits described in paragraph 3, above, he will, and hereby
does, forever and irrevocably release and discharge RE/MAX, its officers,
directors, employees, independent contractors, agents, affiliates, parents,
subsidiaries, divisions, predecessors, employee benefit plans, purchasers,
assigns, representatives, successors and successors in interest (herein
collectively referred to as “Releasees”) from any and all claims, actions,
agreements causes of action, damages of any kind, demands, debts, defenses,
grievances, obligations, contracts, complaints, promises, judgments, expenses,
costs, attorneys’ fees, compensation, and liabilities, known or unknown,
whatsoever which he now has, has had, or may have, whether the same be at law,
in equity, or mixed, in any way arising from or relating to any act, occurrence,
or transaction on or before the date of this Agreement, including without
limitation his employment and separation of employment from RE/MAX.  This is a
General Release.  Employee expressly acknowledges that this General Release
includes, but is not limited to, Employee’s intent to release RE/MAX from any
claim relating to his employment at RE/MAX, including, but not limited to, tort
and contract claims, claims for contribution or indemnity, wrongful discharge
claims, pension claims, workers compensation claims, defamation claims,
emotional distress claims, employee benefit claims, severance benefits,
arbitration claims, statutory claims, injunction claims, claims for damages,
claims under any state, local or federal wage and hour law or wage payment or
collection law, and claims of discrimination, retaliation or harassment based on
age, race, color, sex, religion, handicap, disability, national origin,
ancestry, citizenship, marital status, sexual orientation, genetic information
or any other protected basis, or any other claim of employment discrimination,
retaliation or harassment under the Family and Medical Leave Act (“FMLA”) (29
U.S.C. §§ 2601 et seq.), the Americans With Disabilities Act (42 U.S.C. §§ 12101
et seq.), the Rehabilitation Act of 1973 (29 U.S.C. §§ 701 et seq.), the Age
Discrimination In Employment Act (including the Older Workers Benefit Protection
Act) (29 U.S.C. §§ 626 et seq., “ADEA”), Title VII of the Civil Rights Acts of
1964 and 1991 as amended (42 U.S.C. §§ 2000e et seq., “Title VII”), the Employee
Retirement Income Security Act (29 U.S.C. §§ 1001 et seq.), the Consolidated
Omnibus Budget Reconciliation Act of 1985 (29 U.S.C. §§ 1161 et seq.), the
Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. §§ 2000ff et seq.),
the Fair Labor Standards Act (29 U.S.C. §§ 201 et seq.), the Colorado
Anti-Discrimination Act, or any other federal, state, or local law, regulation
or ordinance prohibiting employment discrimination or governing employment, or
the failure of any compensation, benefit, severance, or retirement  plan or
arrangement of RE/MAX to which Employee is a participant, party, or beneficiary
(including this Agreement) to fail to comply with or be operated in accordance
with Section 409A of the Internal Revenue Code of 1986, as amended, or any
similar state or local tax law.  

 

2

--------------------------------------------------------------------------------

 

The Parties agree that this General Release provision, and the covenant not to
sue provision below, survives and remains in full force and effect in the event
RE/MAX or any Releasee institutes an action or proceeding against Employee for
breach of any provision of this Agreement.  The Parties agree that this General
Release does not release any claims arising out of any alleged breach of this
Agreement.  

(b)Effective as of the Separation Date, the Company forever releases and
discharges the Employee, the Employee’s heirs, beneficiaries, devisees,
executors, administrators, attorneys, personal representatives, successors and
assigns, from any and all claims of any kind arising out of, or related to,
Employee’s employment and separation from employment with the Company and the
Company Affiliated Entities, which the Company now have or may have against the
Employee, whether known or unknown to the Company, and whether vicarious,
derivative, or direct (the “Employee Release”). Notwithstanding anything else
herein to the contrary, this Section 3(b) shall not affect and does not release
any claims that arise after the date the Company executes this Agreement.

5.Agreement not to Sue.  Employee represents and agrees that he has not, by
himself or on his behalf, instituted, prosecuted, filed, or processed any
litigation, claims or proceedings against RE/MAX or any Releasees.  Employee
agrees, to the maximum extent permitted by law, not to make or file any
lawsuits, complaints, or other proceedings against RE/MAX or any Releasee or to
join in any such lawsuits, complaints, or other proceedings against RE/MAX or
Releasees concerning any matter relating to his employment with RE/MAX or that
arose on or prior to the date of this Agreement.  The Parties agree that to the
extent, if any, Employee may have a non-waivable right to file or participate in
a claim or charge against RE/MAX or Releasees, this Agreement shall not be
intended to waive such a right to file or participate.  Employee further agrees
and covenants that, to the maximum extent permitted by law, he will not
encourage or voluntarily assist or aid in any way others in making or filing any
lawsuits, complaints, or other proceedings against RE/MAX, or any other
Releasee.  

6.No Admission of Liability.  Employee agrees that the above-mentioned
consideration is not to be construed as an admission of any wrongdoing or
liability on the part of RE/MAX under any statute or otherwise.  Employee
further agrees that he is not a prevailing party and that he is not entitled to
any costs, expenses or attorney’s fees from RE/MAX.

7.Early Retiree Medical Plan.  Commencing on the Separation Date, Employee and
his spouse shall be eligible to participate in the RE/MAX Early Retiree Medical
Plan (the "Plan”) as in effect from time to time but in no event amended, during
the term ending November 15, 2020, to provide for less benefits than currently
offered under the Plan unless such amendment (i) applies uniformly to all
persons who became participants in the Plan prior to December 31, 2015 or (ii)
applies only to persons who become participants in the Plan subsequent to
December 31, 2015. A copy of the Plan as in effect on the date hereof is
attached hereto as Exhibit A.

8.Restrictive Covenants.  

(a)Confidentiality.  In the course of his employment by the Company, Employee
had access to Confidential Information (as defined below) of the Company and its
affiliates, subsidiaries and franchisees.  Employee agrees to maintain the
strict confidentiality of all Confidential Information.  For purposes of this
Agreement, “Confidential Information” shall mean all non-public information and
materials of the Company, including information and materials received by the
Company from third parties concerning the Company’s business practices and
operations.  Confidential Information shall include, but not be limited to,
information or data contained in the Company’s financial records, regional and
franchise agreements, media and marketing techniques and arrangements,
contemplated products and services, purchasing information and other business,
strategic and operational data of the Company and its affiliates, subsidiaries
and franchises.  Confidential Information includes all other information and
materials which are of a proprietary or confidential nature, even if they are
not marked as such.  Upon the Effective Date of this Agreement, Employee shall
promptly return all Company property, including but not limited to all
Confidential Information, retaining no copies.  This provision shall survive the
termination of this Agreement indefinitely.

 

3

--------------------------------------------------------------------------------

 

(b)Intellectual Property.  Employee recognizes and agrees that all copyrights,
trademarks, patents, and other intellectual property rights to works or marks
arising in, from or in connection with Employee’s employment by the Company, and
that were within the scope of Employee’s employment by the Company, are the sole
and exclusive property of the Company.  Employee agrees not to assert any such
rights against the Company or any third party.  Employee agrees to assign, and
hereby does assign, to the Company all rights, if any, in or to such works or
marks that may have accrued to Employee during his employment.  

(c)Agreement Not to Solicit Employees.  For a period of twenty-four (24) months
following the Separation Date, Employee shall not, either directly or
indirectly, on his own behalf or in the service of or on behalf of others,
solicit or recruit (or attempt to solicit or recruit) any person employed by the
Company to end their employment with the Company or to provide services to
Employee or any other business, organization, program, or activity that directly
competes with the Company in the areas of franchising real estate brokerages,
real estate brokerage, insurance brokerage or any other defined business in
which the Company engaged during the Term (hereinafter the “Company’s
Business”).

(d)Agreement Not to Solicit Clients / Franchisees.  For a period of twenty-four
(24) months following the Separation Date, Employee shall not directly or
indirectly solicit any RE/MAX master franchisee, RE/MAX franchisee, RE/MAX sales
associate or RE/MAX vendor, approved supplier or marketing partner to cease
doing business with the Company or to otherwise do business with Employee or any
entity that directly competes with the Company in the Company’s
Business.  Employee shall not advise or consult with any RE/MAX Master
Franchisee or RE/MAX Franchisee, for the benefit of such master franchisee or
franchisee in any way that is adverse to RE/MAX on the terms of any contract or
relationship between such master franchisee or franchisee and RE/MAX.  

(e)Agreement Not to Compete.  For a period of twenty-eight (28) months
immediately following the Effective Date, Employee shall not, either directly or
indirectly, accept employment or perform services on behalf of himself or any
individual or entity that directly competes with the Company in the Company’s
Business.

(f)Non-Disparagement. Employee agrees to represent the Company in a positive
light and not to disparage or in any way communicate to any person or entity any
negative information or opinion concerning the Company, its subsidiaries and
affiliates, or any of their its past, present or future partners, members,
family members, shareholders, officers, directors, employees, franchisees or
agents, or any of them.  This provision shall not prohibit Employee from making
any statements or taking any actions required by law, or reporting any actions
or inactions Employee believes to be unlawful.  This provision shall not be
interpreted to require or encourage Employee to make any misrepresentations.

(g)Reasonableness of Covenants.  Employee acknowledges and agrees that the
Company conducts the Company’s Business throughout the United States and
internationally, that the above covenants cannot be meaningfully restricted
geographically, and that the covenants reasonably restrict Employee from
competing in any market – domestic or foreign – in which the Company conducts
the Company’s Business.  

(h)Enforcement Provisions.  

(i)The covenants stated above are intended to be separate and divisible
provisions, and if, for any reason, any one or more of such provisions shall be
held to be invalid or unenforceable, in whole or in part, it is agreed that the
invalidity or unenforceability of such provision(s) shall not be held to affect
the validity or enforceability of any other provision set forth in this
Agreement.

(ii)By signing below, Employee acknowledges and agrees that breach of any of the
above covenants will cause the Company irreparable injury that cannot be
reasonably or adequately compensated by damages in an action at
law.  Accordingly, the Company shall be entitled to injunctive relief for any
breach, or anticipated breach, of the covenants in addition to any other rights
or remedies the Company may have.

 

4

--------------------------------------------------------------------------------

 

(iii)If Employee breaches any provision of the covenants during the term of any
of the Severance Benefits, the Company shall have no further obligation to pay
the Severance Benefits, without waiver of any other remedy.   If the Company
breaches any of its obligations under paragraph 3 concerning the payment of
Severance Benefits following written notice by Employee and a five (5) business
day cure period, the Employee shall no longer be bound by the covenants in this
paragraph 8 and all sums due to Employee hereunder in Section 3(a) shall become
immediately due and payable.

(i)Agreement Freely Entered.  Employee agrees that he has read the above
covenants in their entirety and understands all of their terms and conditions,
that he has had the opportunity to consult with any individuals of his choice
regarding his agreement to the provisions contained herein, including legal
counsel of his choice, that he is entering into these covenants of his own free
will, without coercion from any source.  Employee agrees that such provisions
are reasonable and necessary to protect the interests of the Company.

9.Indemnification and D&O Coverage.

(a)Indemnification.  The Company agrees that if Employee is made a party, or is
threatened to be made a party, to any threatened or actual action, suit or
proceeding, whether civil, criminal, administrative, investigative, appellate or
other (“Proceeding”) by reason of the fact that he was a director, officer,
executive, agent, manager, consultant or representative of the Company or was
serving at the request of the Company or in connection with his duties hereunder
as a director, officer, member, executive, agent, manager, consultant, trustee
or representative of another person, or if any claim, demand, request,
investigation, dispute, controversy, threat, discovery request, or request for
testimony or information (“Request”) is made, or threatened to be made, that
arises out of or relates to and concerns lawful actions of the Employee taken in
the scope of Employee’s employment with the Company or in any of the foregoing
capacities, then the Employee shall promptly be indemnified and held harmless by
the Company to the fullest extent legally permitted or authorized by the
Company’s by-laws or Board’s resolutions or, if greater, by applicable law,
against any and all costs, claims, causes of action expenses, liabilities and
losses (including, without limitation, attorney’s fees, judgments, interest,
expenses of investigation, penalties, fines, ERISA excise taxes or penalties and
amounts paid or to be paid in settlement) incurred or suffered by Employee in
connection with a Proceeding or Request.  Such indemnification shall continue as
to Employee even after he has ceased to be a director, member, executive,
employee, officer, agent, manager, consultant, trustee or representative of the
Company or other person and shall inure to the benefit of Employee’s heirs,
executors and administrators.  The Company shall advance to Employee all costs
and expenses incurred by his in connection with any Proceeding or Request within
fifteen (15) days after receiving written notice from Employee requesting an
advance.  Employee’s notice shall include, to the extent required by applicable
law, an undertaking by Employee to repay the amount advanced if he is ultimately
determined not to be entitled to indemnification against such costs and
expenses.

(b)D&O Insurance.  For such period as may be necessary under applicable statutes
of limitation, the Company shall keep in place a directors and officers
liability insurance policy (or policies) providing coverage to Employee for
claims relating to or arising out of his employment with the Company.

(c)Indemnification Agreement.  The Indemnification Agreement shall remain in
full force and effect and survive the termination of this Agreement
indefinitely.

10.Employee Cooperation.  Employee agrees to use commercially reasonable efforts
to cooperate with RE/MAX regarding any pending or subsequently filed litigation,
proceeding, claim or other disputed item involving RE/MAX that relates to
matters within the knowledge or responsibility of Employee during his
employment.  Without limiting the foregoing, Employee agrees (i) to meet with
RE/MAX's representatives, its counsel or other designees at mutually convenient
times and places with respect to any items within the scope of this paragraph;
(ii) to provide truthful testimony to any court, agency or other adjudicatory
body; (iii) to notify RE/MAX within three (3) business days if Employee is
contacted by any adverse party or by any representative of an adverse party;
and  (iv) not to assist any adverse party or any adverse party's
representatives, except as may be required by law.  

 

5

--------------------------------------------------------------------------------

 

In addition, the Company agrees that it will share an advance draft of any press
release (or portion thereof) it intends to issue regarding this Agreement.
Employee agrees that Company may include a quote from Employee, approved in
advance by Employee, in any such press release.

11.Non-Disparagement. The Company agree to represent Employee in a positive
light and not to disparage or in any way communicate to any person or entity any
negative information or opinion concerning the Employee.  This provision shall
not prohibit the Company from making any statements or taking any actions
required by law, or reporting any actions or inactions the Company believes to
be unlawful.  This provision shall not be interpreted to require or encourage
the Company to make any misrepresentations.

12.Tax Liability.  Except as otherwise required by applicable law or set forth
elsewhere in this Agreement, Employee agrees that he will be exclusively liable
for the payment of any taxes, including without limitation, federal, state or
local income taxes, social security taxes, or any other taxes, arising out of or
resulting from the consideration and/or other benefits paid to his hereunder,
and Employee hereby represents that he will pay any such taxes which may be due
at the time and in the amount required.  RE/MAX will have the right to withhold
or deduct from any compensation payable to Employee under this Agreement all
federal, state and local income taxes, social security taxes and all other
deductions authorized by law as may now be in effect or may be enacted or
required after the Effective Date of this Agreement.

Except as set forth elsewhere herein, Employee agrees to indemnify, defend and
hold RE/MAX harmless from payment of any taxes (excluding federal and state
unemployment taxes and RE/MAX’s share of social security taxes) which any
government agency determines should have been deducted from any consideration
paid to Employee by RE/MAX and which were not in fact withheld.

13.Section 409A.  

(a)In General.  The intent of the Parties hereto is that this Agreement comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”)
and that the payments and benefits under this Agreement not be subject to any
additional tax or interest imposed by Section 409A and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted in accordance with
such intentions.  At the request of the Company, Employee shall perform any act
or refrain from any act reasonably required to comply with any correction
procedure under Section 409A.  For purposes of this Agreement, the payments
described in Section 3 are intended to be exempt or excepted from Section 409A
to the maximum extent provided under Section 409A as follows: (i) each payment
that is scheduled to be made following Employee’s date of termination of
employment or otherwise upon the lapse of a substantial risk of forfeiture and
within the applicable 2 1/2 month period specified in Treas. Reg. §
1.409A-1(b)(4) is intended to be a short-term deferral described in Treas. Reg.
§ 1.409A-1(b)(4); and (ii) each payment, or the portion of any payment, that is
not otherwise a short-term deferral is intended to be separation pay due to
involuntary separation from service described in Treas. Reg. §
1.409A-1(b)(9)(iii), separation pay described in Treas. Reg. §
1.409A-1(b)(9)(v)(D), or otherwise excluded from Section 409A.  Employee shall
have no right to designate the year of payment of any amount payable under this
Agreement.

(b)Separation from Service. Any compensation or benefit payable under this
Agreement that is payable upon Employee’s termination of employment shall be
payable only upon Employee’s “separation from service” within the meaning of
Section 409A.

(c)Specified Employee. If, at the time of a Separation from Service of the
Employee, the Employee is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) (a “Specified Employee”), then any payments and benefits that
are nonqualified deferred compensation within the meaning of 409A and that are
to be paid or provided pursuant to Section 3(a) upon the Separation from Service
of the Employee shall be paid or provided commencing on the later of (i) the
date that is six months after the date of such Separation from Service or, if
earlier, the date of death of the Employee (in either case, the “Delayed Payment
Date”), or (ii) the date or dates on which such amount would otherwise be paid
or provided in accordance with Section 3(a). All such amounts that would, but
for this Section 13(b), become payable prior to the Delayed Payment Date shall
be accumulated and paid on the Delayed Payment Date.

 

6

--------------------------------------------------------------------------------

 

(d)Stock-Based Awards. The vesting of any stock-based compensation awards that
are nonqualified deferred compensation within the meaning of Section 409Aand are
held by the Employee, if the Employee is a Specified Employee, shall be
accelerated in accordance with this Agreement to the extent applicable;
provided, however, that the payment in settlement of any such awards shall occur
on the Delayed Payment Date.

(e)Installments. Employee’s right to receive any installment payments payable
hereunder shall be treated as a right to receive a series of separate payments
and, accordingly, each such installment payment shall at all times be considered
a separately identified, determinable, designated and/or distinct payment for
purposes of Section 409A.

(f)Reimbursements. To the extent that any reimbursements payable to Employee
pursuant to this Agreement are subject to the provisions of Section 409A, such
reimbursements shall be paid to Employee no later than December 31 of the year
following the year in which the cost was incurred; the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year; and Employee’s right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit.

14.Binding Upon Successors.  The Parties further agree that this Agreement shall
be binding upon and inure to the benefit of the personal representatives, heirs,
executors, and administrators of Employee and the heirs, executors,
administrators, affiliates, successors, predecessors, subsidiaries, divisions,
officers, purchasers, agents, assigns, representatives, directors and employees
of RE/MAX. RE/MAX agrees that, in the event it is acquired or sold, the
obligations of paragraphs 3, 7, 8, 9, 16 and 18 shall continue in full force and
effect.

15. Governing Law.  The Parties agree that this Agreement and the rights and
obligations hereunder shall be governed by, and construed in accordance with,
the laws of Colorado regardless of any principles of conflicts of laws or choice
of laws of any jurisdiction.  The Parties agree that any claimed violation of
this Agreement must be submitted to binding arbitration under the applicable
rules of the American Arbitration Association (“AAA”), or a reasonably
equivalent organization, if AAA is not available, with any such arbitration to
be held in Denver, Colorado.  Notwithstanding the foregoing the parties agree
that RE/MAX is entitled to injunctive relief in a judicial forum to prevent a
breach of any provision of paragraph 8 of this Agreement, and the Employee
acknowledges and agrees that in the event of any such breach, RE/MAX will suffer
an irreparable injury such that no remedy at law will afford it adequate
protection against, or appropriate compensation for, such injury.  In any
litigation or arbitration of any dispute between the Parties, the prevailing
Party shall bear its or his attorney’s fees and costs and the other costs of any
arbitration shall be as awarded by the arbitrator therein.  

16.Severability; Interpretation of Agreement.  If any terms of the above
provisions of this Agreement are found null, void or inoperative, for any
reason, the remaining provisions will remain in full force and effect.  The
language of all parts of this Agreement shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against either of
the Parties.

17.Title, Responsibilities and Transition.  In order to effect a smooth
transition of Employee’s responsibilities, during the period from the date
Employee signs this Agreement through the Separation Date (the “Transition
Period”), the Chief Executive Officer (“CEO”) of RE/MAX, may transition
Employee’s title to "President Emeritus" and may assign Employee such duties and
responsibilities as shall be deemed advisable in the discretion of the CEO to
effect a smooth transition; provided, however, that such duties and
responsibilities, if any, so assigned to Employee shall be reasonably consistent
with the duties and responsibilities performed by Employee in the twelve (12)
months prior to the Effective Date.  Employee shall cooperate reasonably with
any reasonable request of RE/MAX or the CEO to assist with the transfer of
responsibilities and information from Employee to RE/MAX designees.  As
requested by the Company, Employee agrees to sign resignation letters from his
positions with the Company and its subsidiaries.

18.Time to Consider Agreement; Revocation.  Employee understands that he has
twenty-one (21) days from the date of his receipt of this Agreement to consider
his decision to sign it, and that he may unilaterally waive this period at his
election.  Employee’s signature on this Agreement constitutes an express waiver
of the twenty-one (21) day period.  The Parties agree that any revisions or
modifications to this Agreement, whether material or immaterial, will not and
did not restart this time period.  

 

7

--------------------------------------------------------------------------------

 

Employee acknowledges that he may revoke this Agreement for up to and including
seven (7) days after his execution of this Agreement.  Therefore, the “Effective
Date” of this Agreement shall be the eighth day following Employee’s execution
of the same.

19.Full and Complete Agreement.  The Parties agree and understand that no
promises, covenants, representations, understandings or warranties have been
made other than those expressly contained herein, and that this Agreement
constitutes the entire agreement between the Parties.  The Parties agree that
this Agreement shall not be modified except in writing signed by each of the
Parties hereto.

20.Agreement Freely Entered.  Each Party represents to the other Parties that it
carefully read this Agreement, that it understands all of the terms hereof, that
it had a reasonable amount of time to consider its decision to sign this
Agreement, that it has been advised in writing and has had the opportunity to
discuss all the terms of this Agreement with an attorney of its choice, that in
executing this Agreement it does not rely and has not relied upon any
representation or statement made by any other Party nor the agents,
representatives or attorneys of such Party with regard to the subject matter,
basis, or effect of the Agreement, and that it enters into this Agreement
voluntarily, of its own free will, without any duress and with knowledge of its
meaning and effect.

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
dates set forth below.

 

/s/ Vincent J. Tracey

 

May 4, 2015

VINCENT J. TRACEY

 

 

 

 

 

/s/ Geoff Lewis

 

May 4, 2015

Geoff Lewis, Executive Vice President

 

 

For:  RE/MAX, LLC

 

 

 

 

 

/s/ Geoff Lewis

 

May 4, 2015

Geoff Lewis, Executive Vice President

 

 

For:  RMCO, LLC

 

 

 

 

 

/s/ Geoff Lewis

 

May 4, 2015

Geoff Lewis, Secretary

 

 

For:  RIHI, Inc.

 

 

 

 

 

/s/ Geoff Lewis

 

May 4, 2015

Geoff Lewis, Executive Vice President

 

 

For:  RE/MAX Holdings, Inc.

 

 

 




 

8

--------------------------------------------------------------------------------

 

EXHIBIT A

 

RE/MAX EARLY RETIREE MEDICAL PLAN

RE/MAX, LLC

Early Retiree Medical Program

Effective since January 1, 2006 and updated November 4, 2014

Beginning January 1, 2006, RE/MAX, LLC will provide the employees in a specific
benefit classification, defined as the top six (6) executive management
positions at RE/MAX, LLC, with the ability to enroll in one of the RE/MAX, LLC
employee medical plans when the employee retires from RE/MAX, LLC.

Each employee must meet all of the following requirements to be eligible for the
early retiree medical program.  The six (6) requirements are:

1)

Must retire from one of the following executive management positions at RE/MAX,
LLC:

·

Chairman

·

Vice-Chairman

·

Chief Executive Officer (CEO)

·

President

·

Chief Operating Officer (COO)

·

Executive Vice President (EVP)

2)

Must reside in the United States, and

3)

Must be younger than Medicare age (currently 65) at retirement, and

4)

Must meet a minimum requirement of 15 years of employment service at RE/MAX,
LLC, and

5)

The number of years of employment service and years of age combined must be
equal to or greater than the number 70, and

6)

Must be enrolled in the early retiree medical program no later than three (3)
months following the date their active employee medical coverage is terminated
because of their retirement.

Other Provisions

·

The eligible early retiree may enroll in one of the current medical plans
offered by RE/MAX, LLC to eligible active employees.  Currently, two
self-insured Open Access medical plans are offered and these plans are
underwritten by CIGNA.  

·

For calendar year 2015, the monthly medical premium rates for an eligible early
retiree for the two Open Access medical plans will be the same as the monthly
active employee premium rates.  Having the same medical premium rates for both
active employees and eligible early retirees may be changed at any time by
either RE/MAX, LLC or CIGNA.  Generally, early retiree medical premium rates are
higher than that of active employee premium rates.

·

An eligible early retiree may enroll their eligible dependents for medical
coverage.  Eligible dependents will include their eligible dependent spouse if
under Medicare age (currently 65) and their eligible dependent children.

·

CIGNA requires RE/MAX, LLC to pay part of the monthly medical premium for
eligible early retirees.  RE/MAX, LLC will pay a minimum of 50% of the monthly
“employee only” medical premium rate and this same

 

9

--------------------------------------------------------------------------------

 

dollar amount toward the other medical premium rate tiers including:  employee
and spouse, employee and child(ren), and employee and family.

·

The current monthly medical premium rates for the two Open Access plans through
CIGNA are shown below.  Also shown is the minimum monthly medical premium amount
that RE/MAX, LLC will pay as well as the amount that the early retiree will pay
for coverage during calendar year 2014.  The early retiree will make
arrangements to pay their share of the monthly medical premium directly to
RE/MAX, LLC prior to the beginning of each month of coverage.

 

CIGNA Medical Plans

Total

Monthly Premium

1/1/15 to 12/31/15

Amount

of Premium RE/MAX

will pay

Amount

of Premium Early

Retiree will pay

Open Access Classic

 

 

 

Employee Only

$644.50

$322.25

$322.25

Employee and Spouse

$1,350.28

$322.25

$1,028.03

Employee and Child(ren)

$1,156.14

$322.25

$833.89

Employee and Family

$1,875.49

$322.25

$1,553.24

Open Access Premier

 

 

 

Employee Only

$759.46

$379.73

$379.73

Employee and Spouse

$1,590.24

$379.73

$1,210.51

Employee and Child(ren)

$1,354.93

$379.73

$975.20

Employee and Family

$2,199.31

$379.73

$1,819.58

 

·

An eligible early retiree may stay on one of the RE/MAX, LLC medical plans until
they reach Medicare age (currently age 65) at which time the early retiree will
lose their eligibility and their medical coverage will terminate.  However, if
this happens, an eligible dependent spouse may continue to be covered until the
spouse reaches Medicare age (currently age 65).

·

If the eligible early retiree pre-deceases their eligible spouse, the spouse may
stay on the plan until they reach Medicare age (currently age 65).

·

The early retiree medical program is provided at the discretion of RE/MAX, LLC
and CIGNA and may be discontinued by either corporate entity at any time.

 

 

10